


Exhibit 10.53

 

BUNGE

 

Mr.Brian Thomsen

[ADDRESS]

[ADDRESS]

 

April 11, 2014

 

Dear Brian,

 

I am pleased to confirm the following terms and conditions in connection with
your promotion to the position of Managing Director Bunge Global Agribusiness
and CEO Bunge Product Lines effective May 1, 2014 based in Geneva and reporting
directly to Soren Schroder.

 

1.                                      Base Salary: Your annual base salary
will be CHF 770,000.

 

2.                                      Annual Incentive Program: You will
continue to be eligible for consideration for an award under the Company’s
Annual Incentive Program. As Managing Director Bunge Global Agribusiness and CEO
Bunge Product Lines, your target annual incentive award is 150% of your base
salary, with a maximum upward potential of 2.5 times this amount. Your AIP award
for 2014 will be calculated on a pro rata basis to reflect the relevant
parameters for the time worked as Global Product Line Director (January 1,
April 30, 2014) and Managing Director Bunge Global Agribusiness / CEO Bunge
Product Lines (May 1 — December 31, 2014), respectively.

 

3.                                      Special Agribusiness Incentive Program:
You will also be eligible for the CEO Bunge Product Lines Special Incentive
Program with a target annual award of 150% of your base salary, with a maximum
upward potential of 2.5 times this amount. This award is based on the Risk
Adjusted Profit covering the Oilseed and Grains, Freight and FSG Product Lines
with the targets to be confirmed by the Compensation Committee in May. Your
award for 2014 will be calculated on a pro rata basis to reflect the relevant
parameters for the time worked as Global Product Line Director with respect to
the Product Line Incentive Program (January 1, - April 30, 2014) and Managing
Director Bunge Global Agribusiness / CEO Bunge Product Lines under the Special
Incentive Program (May 1 — December 31, 2014), respectively.

 

4.                                      Long Term Incentive Program: You will
continue to be eligible for consideration for awards under the Company’s Equity
Incentive Program with an estimated present value of $2,000,000 in 2015.

 

In addition to the award you received on February 28, 2014 with a present value
of US$ 280,000, you will receive effective May 1, 2014:

 

(a)         an award of 9,500 Performance-Based Restricted Stock units vesting
on February 28, 2017 based on performance against our target EPS and ROIC for
the 2014 —2016 period, and

 

--------------------------------------------------------------------------------


 

(b)         an award of 28,500 Non-Qualified Stock Options vesting at a rate of
one-third on each of the first three anniversaries of the date of your promotion
with a term of ten years,

 

with the combined present value (for items (a) and (b) of approximately
$1,500,000; and

 

(c)          an additional award of:

 

(i)             4,000 Performance-Based Restricted Stock units vesting on
February 28, 2017 based on performance against our target EPS and ROIC for the
2014 — 2016 period, and

 

(ii)          12,000 Non-Qualified Stock Options vesting at a rate of one-third
on each of the first three anniversaries of the date of your promotion with a
term of ten years,

 

in recognition of your appointment to the Executive Committee with a combined
present value of approximately $640,000.

 

5.                                      Share Ownership Guidelines: You
acknowledge that you will make your best effort to comply with Bunge’s Share
Ownership Guidelines which have been established to better align the interests
of senior executives with interests of the shareholders. A summary of the
guidelines appears in the attachment to this letter.

 

6.                                      Benefits: You will continue to be
eligible for Bunge’s benefits programs in Geneva. In addition, you will receive
a gross monthly car allowance of CHF 1,350.

 

7.                                      Severance: In the event your employment
is terminated by the Company without Cause, you will receive (upon the release
of any employment related claims and covenants in form and substance
satisfactory to both you and Bunge) a payment equivalent to your then prevailing
annual base salary plus the target Annual Incentive Program award amount. This
payment will be offset by an amount equal to the number of months’ notice period
you receive, if any, multiplied by your annual base salary plus the target
Annual Incentive Program award amount expressed on a monthly basis.

 

8.                                      Confidentiality: The Employee is aware
that all information, which has been or will be directly or indirectly disclosed
to the Employee, in whatever form, by the Company or any of its employees,
agents, advisers, contractors, consultants, subcontractors or those of its
affiliates, or which the Employee has otherwise acquired, for the purposes of or
in relation to his employment relationship with the Company, including financial
information, business documentation, information about the Company or any of its
subsidiaries and related companies, lists of clients and business partners,
marketing reports, list of employees and personal details of such employees,
executed or standard form agreements, contractual relations, policies,
procedures, processes, technologies, theories, financial data, know-how, trade
secrets, methodologies, as well as any other types of information, which might
be designated as ‘confidential’ or which can be reasonably expected to be
confidential, is considered “confidential information”.

 

2

--------------------------------------------------------------------------------


 

Employee undertakes to use confidential information only for the purposes of the
performance of his work and not to disclose confidential information to any
third party without the prior written authorization of the Company, except for
information which the Employee may be required to disclose pursuant to the
order, claim, injunction, decision of a court of competent jurisdiction or any
regulatory authority, a lawsuit or any law or regulation in force, being
understood that the Employee undertakes to notify promptly the Company of such
requirement, in order to enable the Company to consent such disclosure or
otherwise to agree the timing and content of such disclosure. In any event, the
Employee shall furnish only that portion of the confidential information that
the Employee is compelled to disclose.

 

The Employee is aware that any unauthorized disclosure of confidential
information may cause substantial and irreparable damage to the business of the
Company and its holding, subsidiary and affiliated companies.

 

Confidential information shall in no event include information which: (i) is
known or open to the public or otherwise in the public domain at the time of
disclosure or after disclosure, except by breach of this statement; (ii) is
already known to the undersigned at the time of disclosure as evidenced by
written documents; or (iii) is obtained by the undersigned from a third party
who has right to disclose it.

 

Any and all obligations of the Employee undertaken hereunder shall remain in
force after termination of the Employment Contract.

 

The Employee undertakes that except as required by law or unless the Employee
has obtained the appropriate written consent of the Company, the Employee shall
not disclose to any person or entity (other than Employee’s legal or financial
advisors or members of Employee’s immediate family) the terms and conditions of
the Employment Contract. The Employee shall ensure that the members of his
family to whom the Employee has disclosed confidential information, will keep it
as confidential.

 

9.                                      Intellectual Property Rights: All
intellectual property, created by the Employee during the term of validity of
this Employment Contract in relation to the employment of the Employee with the
Company, as well as the right to disclose, utilize and allow the utilization of
such property by third parties, to reprocess, divulge, duplicate, trade with,
license or execute franchise deals, and the performance of any and all other
legal and factual activities, shall be the exclusive right of the Company and
the Employee shall not have any rights over, or ownership in, such property. The
Employee shall make and maintain adequate and current written records of all his
activities and the activities of his office, which records shall be and shall
remain the exclusive property of and available to the Company and/or its
designated nominees at all times.

 

10.                               Non- Solicitation: For a period of 18 months
as of the termination of this Employment Contract, the Employee shall not
attempt, without the Company’s prior written consent directly or indirectly, to
induce any employee or agent of the

 

3

--------------------------------------------------------------------------------


 

Company, or of any subsidiary or affiliate thereof to cease providing services
to the Company, or any subsidiary or affiliate thereof.

 

11.                               Miscellaneous: This Employment Contract shall
enter into force on the date first above mentioned.

 

The Employee Handbook attached to this Employment Contract as well as the
Company’s policies communicated to the Employee in writing during the term of
the Employment Contract form an integral part of this Employment Contract and
are subject to revision and amendment by the Company from time to time.

 

In case of any discrepancies between the terms of this Employment Contract and
the terms of the Employment Handbook or a policy, the provisions of this
Employment Contract shall prevail.

 

Any amendment to any provision of this Employment Contract shall be made in
writing, signed by both Parties.

 

Should any provision of this Employment Contract be declared be void or
unenforceable by any competent court or jurisdiction, the remaining provisions
shall remain in full force and effect, to be read and construed as if the void
or unenforceable provisions were originally deleted.

 

The Employee has read, and agrees with, the terms and conditions of this
Employment Contract and the Employee Handbook.

 

12.                     Applicable Law and Jurisdiction: This Employment
Contract shall be governed by and shall be construed in accordance with the
substantive laws of Switzerland.

 

13.                     Any dispute arising out of or in relation to this
Employment Contract that the Parties cannot resolve by negotiation shall be
subject to the jurisdiction of the competent courts of Geneva, Switzerland.

 

Bunge:

 

In Agreement

 

 

 

/s/ Vicente Teixeira

 

/s/ Brian Thomsen

Vicente Teixeira

 

Brian Thomsen

 

 

 

Date:

 4/16/2014

 

Date:

 4/16/2014

 

4

--------------------------------------------------------------------------------


 

BUNGE EXECUTIVE COMMITTEE SHARE OWNERSHIP GUIDELINES

EFFECTIVE OCTOBER 9, 2012

 

Salary Multiple:

 

 

Chairman and CEO:

 

6.0X

Other Executive Committee Members:

 

3.0X

 

 

 

Years to Fulfill Guidelines:

 

5

 

 

 

 

 

Later of:

Satisfaction Period Start Date:

 

February 25, 2005

 

 

Date of Appointment to Committee

 

 

 

Shares Included toward Ownership:

 

·Shares directly owned

 

·Stock Units held in Bunge’s Deferred Compensation Plans

·50% of the value of vested in-the-money stock options

 

·50% of the value of unvested time based restricted stock units

 

 

 

Holding/Retention Policy:

 

Must retain 50% of the net shares acquired through Bunge’s Equity Incentive Plan
until guideline is met

 

Must retain 100% if guideline is not met over the 5-year period

 

--------------------------------------------------------------------------------
